EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment after final rejection filed July 11, 2022 has been entered.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	At originally numbered claim 6 (re-numbered claim 4), part (ii), line 1, the phrase “or deletion” has been deleted, and the phrase --at the amino acid residue alanine 19 of the alpha chain subunit-- has been inserted in its place.
	At originally numbered claim 39 (re-numbered claim 14), line 4, “wherein” has been deleted, and --comprises-- has been inserted in its place; and “are” has been deleted.
 	At originally numbered claim 39 (re-numbered claim 14), line 7, “wherein” has been deleted, and --comprises-- has been inserted in its place; and “are” has been deleted.
	At originally numbered claim 39 (re-numbered claim 14), line 10, --comprises-- has been inserted after “and”; and “are” has been deleted.
Authorization for this examiner’s amendment was given in an interview with Attorney Ricardo J. Moran on August 1, 2022.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 1, 2022